Trumbull, J. The second instruction given to the jury on behalf of the appellee was clearly erroneous. It assumes that the appellants were bound by, and could not be permitted to discredit, the answer of the appellee to the bill of discovery by them filed. The language of the instruction was well calculated to mislead the jury by creating the impression that the testimony of the appellee, as contained in his answer, was binding upon the appellants, even if inconsistent with the established facts in the case. It is true, that, after reading the answer to the jury, the appellants were not at liberty to discredit it by impeaching the general reputation of the appellee for truth; for the reason that a party is not permitted to show that his own witness is unworthy of belief; but he may always controvert the correctness of the statements made by his own witness by the introduction of other evidence, and in that way discredit his testimony. An answer to a bill of discovery is entitled to no higher consideration than the answers of a party’s own witness upon the stand, and may be controverted in the same way. Story’s Eq. Plead. § 319, n. 3; Nourse v. Gregory, 3 Litt. 379; McNutt v. Dare, 8 Blackf. 35; Williams v. Wann, Id. 177; March v. Davison, 9 Paige, 580. An exception was taken to the answer of the appellee as being more than responsive to the bill, and a preliminary question has been raised as to the right to make such an objection when the answer is offered as evidence in the case at law. Unless there is some fixed rule of practice which requires exceptions to answers to bills of discovery to be made and disposed of before the chancellor, there would be a manifest propriety, particularly under our system of jurisprudence, where the same person acts both as chancellor and judge of the common-law court, in allowing the exceptions to be settled on the trial of the action at law. A court of chancery would certainly seem to be the proper forum to dispose of exceptions to answers in chancery, but the inconvenience of confining objections to answers to bills for discovery to the chancery side of the court is very great. If questions of this character can only be settled by the chancellor, it follows that either party may appeal from his decision, and the action at law must await the final determination of the appeal. By allowing the exceptions to be disposed of in the court of law, much delay and inconvenience may be avoided. The question is one of practice merely, involving no principle whatever, since the same person at the same term presides in both courts. The object of a bill of discovery is to make a witness of a person not otherwise competent, and there is no reason why a court of law, when the bill and answer are offered in evidence, may not determine upon the propriety of the answers of such a witness to a bill of discovéry, as well as upon any other evidence offered in the case. It is said by the chancellor, in the case of Price v. Tyson, 3 Bland’s Ch. Rep. 409, “ as to the relevancy, legality and competency of any testimony brought out by a bill of discovery, it does not belong to this court to decide; because such questions can only be determined with propriety, by the court of common law for whose use the discovery has been required.” The practice of allowing exceptions to answers to bills of discovery to be settled on the trial of the action at law prevails in several States. Conway v. Turner, 3 Eng. (Ark.) Rep. 356; Methodist Episcopal Church v. Wood, 5 Ohio, 174; Glascock v. Hays, 4 Dana, 58. We shall therefore hold, that the appellants, before reading the answer on the trial at law, had a right to call upon the court to strike out or exclude from the jury such parts as were not responsive to the bill, or in any manner connected with, or explanatory of it. We proceed now to inquire whether the court erred in refusing to sustain the exception. The respondent, in answer to a bill of discovery, has a right to state all the circumstances respecting the matter about which the discovery is sought, as well that which makes for, as that which makes against him. “A complainant, in a bill of discovery, is not entitled to call for the discovery of a mere isolated fact, in aid of his defence, and to deprive his adversary of the benefit of a full answer, showing that in reality no valid defence to the action at law exists.” Jewett v. Belden, 11 Paige, 618; Glascock v. Hays, 4 Dana, 58; Price v. Tyson, before cited. As a matter of pleading a party has the right to make as full an answer to a bill of discovery, as if it were a bill for relief also, but how far the answer shall be considered as evidence in favor of the party malting it, is another question. In bills for relief, the answer is evidence for the defendant only so far as it is responsive to the bill; and there is some confusion in the authorities as to how far an affirmative fact in the answer shall be received as evidence to discharge a defendant from a liability which he has admitted in response to the bill; but whatever the rule may be in reference to answers to bills praying relief as well as discovery, we apprehend, that the rule in reference to an answer to a bill of discovery merely is, that all which it contains responsive to the call for discovery, or connected with or explanatory of it, should be received as evidence, the court or jury being at liberty to give credit to so much of the answer only as, from all the circumstances of the case, they believe to be true. The party calling for the discovery is not bound to read the answer on the trial at law; and if he declines to do so, his adversary will not be permitted to use it as evidence; but if the party having the right to use the answer offer it in evidence, he is, as a general rule, bound to read the whole of it. If the answer, however, sets up matter not responsive to the call of the bill, or in anywise connected with or explanatory of it, or which is impertinent, such parts ought to be excluded from the consideration of the court or jury. These positions will be found to be sustained by the case of the Methodist Episcopal Church v. Wood, 5 Ham. 283, and the other cases already referred to. Testing the answer of the appellee by the principles here laid down, and it is very clear that the Circuit Court properly overruled the exceptibn to it. The answer, if not directly responsive to the calls of the bill, is certainly connected with and explanatory of them, and was therefore properly admitted in evidence to the jury, subject to the qualification already mentioned, of being believed only so far as the jury, from all the circumstances of the case, thought it to be true. The judgment of the circuit court is reversed and the cause remanded. Judgment reversed.